Title: To Thomas Jefferson from Pierre Poinset de Essarts, 24 June 1820
From: Essarts, Pierre Poinset de
To: Jefferson, Thomas


              Monsieur
              Cette  24 June 1820
            Je profite de la Goëlette Fénélon Capitaine Mayhew de Faiha faisant voile pour Norfolk, pour avoir l’honneur de vous écrire.  Je n’ai pas été assez heureux d’être favorisé du succés de la demande que je vous ai addressée par ma lettre du 7 Juin 1819.   M. le President des EU & de celle a lui adressé par feu mon ami le General Kosciuszko sollicitant pour moi le Consulat du Port et Ville de Cette.  Plusieurs Batimens sont venus prendre des produits du Languedoc  de votre Continent.  Cette place a besoin d’une personne de confiance pour protéger vos Nationaux.  digne sous tous les rapports, de la mériter & d’être à même d’occuper cette place, de la representer avec honneur &  le General Poinsot étant à Paris s’est offert à Monsieur Gallatin pour la caution des $2000— execution of the office.  Permettez moi de vous donner une Copie littérale que Mr Barnet, Consul á Paris, me dit  Monsr le Secrétaire d’Etat“to my letter to the Secretary of the St of the 19 June 1819   compliance with the request Mr Peter Poinsot now at Cette and naturalized Citysen of the U.S. to speak his desire of being appointed Consul of the United States for the district of Cette.  You may recollect how strongly M. Poinsot was recommended by the late Gal Kosciuszko his particular friend, in a letter to the President written a short time before his death  Officer. Mr Cuming of Georgia (a friend of Mr  Forsyth) who was lately in the South of France represented Poinsot as being a man of reputable character.  I presume no native Citysen will offer for the Consulship of Cette as long as no Ship is allowed, and as the duties on french Wine are reduced,
there will be probably be some trade from that port to the U.S.   possessed the authority Gal Kosciuszko’s recommandation could long ago have induced me to comply your wishes.Je m’etais flaté d’esperance, d’après la lettre de mon ami Gal  Kosciuszko envoyée par Monsr Barnet à Monsieur le Président, d’obtenir ce quil lui demandait avec instance, & quil regardait  en accomplissant ses désirs pour Le Consulat de Cette.  S’il fallait meme une recommandation de Mr Le Marquis de Lafayette  de l’avoir.  Mais vous Seul Mon cher Monsieur, pouvez tout.  Je m’adresse à vous avec une pleine confiance l’esperance qu’il vous plaira prendre la peine de renouveller à Monsieur le President la priere que mon ami le Général Kosciuszko lui a faite par ses deux lettres, dont la derniere lui a été remise par vos soins—Je compte sur votre protection—  Je la reclame   mémoire de notre ami commun—  Soyez mon bienfaiteur, ma reconnaissance sera éternelle.  Mon fils ayant resté 5 ans  à Londres revient ici le mois prochain, dans l’esperance d’aller a New York.  la place de Consul me conviendrait & me donnerait plus de rapports avec le Continent.  des amis de Bordeaux m’ont recommandé à Messrs Thompson & Cie de Baltimore  dont je vous ai , & dont enfin Jai trouvé le titre original à Marseille deposé chez un Notaire—ah,  Monsieur, quelle satisfaction n’aurais-je pas si je pourrais trouver l’occasion de vous temoigner ma reconnoissance & de pouvoir etre utile.  oserais-je encore vous prier de m’instruire de ce qu’il vous aura plu de faire pour moi.  Cest la derniere que je vous fais, de m’excuser pour tout 
ce que vous faites pour moi—& Croyez aux Sentimens d’Estime & de la plus haute Veneration avec  lesquels j’ai l’honneur d’être Monsieur Votre trés humble & trés obeissant serviteur
            Poinsot Editors’ Translation
              Sir
              Cette
                24 June 1820
            I am taking advantage of the departure of the schooner Fénélon, Captain Mayhew from Faiha, setting sail for Norfolk, to have the honor of writing you.  I was not fortunate enough to be favored by the success of the request I had addressed to you in my letter dates June 7, 1819.   Mr. President of the US & and of the one addressed to him by my friend the late General Kosciuszko, soliciting for me the Consulate of the Bridge and City of Cette.  Several Ships came to pick up products of Languedoc  of your Continent.  This position needs a trustworthy person to protect your Citizens  worthy in every respect to deserve it & to be available of filling this position, to represent it honorably &  General Poinsot being in Paris offered to Mr. Gallatin to pay the $2000 deposit—payable  execution of the office.  Allow me to give you a literal Copy that Mr. Barnet, Consul in Paris, tells me  Mister Secretary of State.to my letter to the Secretary of the  the 19 June 1819.   compliance with the request Mr Peter Poinsot now at Cette and naturalized Citizen of the U.S. to speak his desire of being appointed Consul of the United States for the district of Cette.  You may recollect how strongly M. Poinsot was recommended by the late Gal Kosciuszko his particular friend, in a letter to the President written a short time before his death.   M. Cuming of Georgia (a friend of M.  Forsyth) who was lately in the South of France  being a man of reputable character.  I presume no native Citizen will offer for the Consulship of Cette as long as no ship is allowed, and as the duties on french Wine are reduced,
there will be probably be some trade from that port to the U.S.   possessed the authority Gal Kosciuszko’s recommendation could long ago have induced me to comply your wishes.Based on the letter of my friend Gal Kosciuszko sent by Mister Barnet to Mr. President, I had flattered myself with the hope of obtaining what he was insisting on asking, & and which  by fulfilling his desires for the Consulate of Cette.  Even if a recommendation from the Marques of Lafayette was needed  to have it.  But only you, my dear Sir, have the power to obtain anything.  I put my request to you with complete trust  it will please you to take the trouble of renewing to Mister President the request that my friend General Kosciuszko made to him in his two letters, of which the last was delivered to him through your care.  I am counting on your protection.  I request it in the memory of our common friend.  Be my benefactor, my gratitude will be eternal.  My son having remained 5 years  in London, is coming back here next month, in the hope of going to New York.  the position of Consul would suit me & would provide me with more ties with the Continent.  some friends from Bordeaux have recommended me to Mister Thompson  from Baltimore  of whom I have  to you, & of which finally I found the original title in Marseille, deposited at the Notary’s house—ah!  Sir, what a satisfaction it would be for me to find the opportunity of proving my gratitude to you & of being able to be useful to you.  will I also dare ask you to let me know what it will have pleased you to do for me.  It is the last favor I ask of you, and I ask you to forgive me for all that you have done for me & Believe in the Regards and the highest Veneration with which I have the honor to be, Sir, Your very humble & very Obedient Servant
            Poinsot